Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 25, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  146261 & (17)(18)                                                                                     Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 146261
                                                                     COA: 310832
                                                                     Calhoun CC: 2007-000145-FH
  ANTHONY CLIFFORD GATES,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to amend the application is GRANTED. The
  application for leave to appeal the November 13, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D). The motion to remand is
  DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 25, 2013
         s0617
                                                                                Clerk